Hall, Justice.
| A distress warrant for $235.00 was issued by a notary public and ex-officio justice of the peace, and made returnable to the next term of the county court. It was levied by a constable, and on ' defendant’s making a counter-affidavit and giving bond, the officer returned the papers *195to tbe next quarterly term of the county court, although a monthly term had intervened. The case was carried to the superior court by appeal. A motion was made to dismiss the warrant, because it was returnable to the monthly term of the county court. This motion was sustained, and plaintiff excepted.]